By the Court.

Lyon, J.,
delivering the opinion.
We agree with the Court below, that there was not the slightest reason for allowing the sheriff to retain the balance left in his hands, after payment of executions from the sale of the negroes, for the reimbursement of himself for his costs and expenses of himself and his company in following up and retaking the negro that had escaped from his custody. It was the duty of the sheriff, after he .had levied, to so secure the negro as to prevent her escape. If the jail was insecure, he should have adopted some other security • but by permitting her to go at large, he took the risk of her escape, and the losses arising therefrom must be borne by him. But as he sets up in his answers, that he has in his hands an execution of an older or prior lien to that of Wilkinson’s attachment lien, we, in affirming the judgment, direct that part of his answer to be inquired of by the Court, and if it shall appear that the fi. fa. the sheriff claims to control of Cheatem & Co. vs. James W. Cross, is a subsisting and unpaid one of prior lien to that of the attachment in favor of James W. Wilkinson, that in such case the Court direct that the amount due, or such execution be first paid out of the fund in the sheriff’s hands, and the balance, if any, to the attachment.
Judgment affirmed.